Exhibit 10.22

 

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

FIRST UNITED SECURITY BANK

DIRECTOR RETIREMENT AGREEMENT

THIS DIRECTOR RETIREMENT AGREEMENT (“Agreement”) is made and entered into this
30th day of November, 2011, between First United Security Bank, a bank located
in Thomasville, Alabama (“FUSB”), United Security Bancshares, Inc. (“USB”) (FUSB
and USB are collectively referred to herein as the “Company”), and J. Lee
McPhearson (“Director”).

Article 1

Benefits

The following tables describe the benefits available to the Director, or the
Director’s Beneficiary, upon the occurrence of certain events. Capitalized terms
have the meanings given them in Article 3.

Table A: Retirement Benefit

 

Distribution Event

  

Amount of Benefit

  

Form of Benefit

  

Timing of Benefit Distribution

Normal Retirement Date*    $17,109 annually at age 70 ($12,000 beginning benefit
increasing by 3% each Plan Year thereafter until Director’s Separation from
Service or age 75, whichever comes first)    12 Equal monthly installments   

Payments begin: first day of the month following the Normal Retirement Date

 

Duration: 120 consecutive months

Table B: Benefit Available Prior to Retirement

 

Distribution Event

  

Amount of Benefit

  

Form of Benefit

  

Timing of Benefit Distribution

Early Termination*    Early Termination Annual Benefit (set forth in Schedule A,
attached hereto)    12 Equal monthly installments   

Payments begin: First day of the month following Normal Retirement Age

 

Duration: 120 consecutive months

Disability*    Disability Annual Benefit (as set forth in Schedule A, attached
hereto)    12 Equal monthly installments   

Payments begin: First day of the month following Normal Retirement Age

 

Duration: 120 consecutive months

Separation from Service following a Change of Control*    Change of Control
Annual Benefit (as set forth in Schedule A, attached hereto)    12 Equal monthly
installments   

Payments begin: First day of the month following Normal Retirement Age

 

Duration: 120 consecutive months

Table C: Death Benefit

 

Distribution Event

  

Amount of Benefit

  

Form of Benefit

  

Timing of Benefit Distribution

Death during active service*    Pre-Retirement Death Benefit (as set forth in
Schedule A, attached hereto)    12 Equal monthly installments   

Payments begin: First day of the month following Director’s death

 

Duration: 120 consecutive months

Death during installment payout of benefit under Table A or Table B    Remainder
of unpaid benefits under the applicable Table A or Table B benefit, as if
Director had survived    12 Equal monthly installments   

Payments begin: on same schedule as if Director had survived

 

Duration: remainder of benefit period under applicable Table A or Table B

Death after Separation from Service but before benefit payments commence    100%
of applicable benefit earned under either Table A or Table B prior to Director’s
death    12 Equal monthly installments   

Payments begin: First day of the month following Director’s death

 

Duration: 120 consecutive months

* The benefit paid is in lieu of any other benefit under this Agreement.

 

1



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

Article 2

Purpose

The purpose of this Agreement is to further the growth and development of the
Company by providing the Director with supplemental retirement income, and
thereby encourage the Director’s productive efforts on behalf of the Company and
the Company’s stockholders, and to align the interests of the Director and those
stockholders. The Company promises to make certain payments to the Director, or
the Director’s Beneficiary, at retirement, death, or upon some other qualifying
event pursuant to the terms of this Agreement.

Article 3

Definitions and Construction

It is intended that this Agreement comply and be construed in accordance with
Section 409A of the Code and any and all Treasury regulations and guidance
promulgated thereunder. It is also intended that this Agreement be “unfunded”
and maintained for a select group of management or highly compensated employees
of the Company, for purposes of the Employee Retirement Income Security Act of
1974, as amended, and not be construed to provide income to the Director or
Beneficiary under Code prior to actual receipt of benefits.

Where the following words and phrases appear in this Agreement, they shall have
the respective meanings set forth below, unless their context clearly indicates
to the contrary:

 

3.1 “Beneficiary” shall mean the person(s) designated by the Director, including
the estate of the Director, entitled to a benefit under this Agreement, as
further described in Article 4.

 

3.2 “Board” shall mean the Board of Directors of USB.

 

3.3 “Cause” shall mean:

 

  (a) Gross negligence, gross neglect or repeated failure of duties;

 

  (b) Commission of a gross misdemeanor involving moral turpitude or conviction
of, or pleading guilty or nolo contendere to, a felony; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Director’s service
and resulting in an adverse effect on the Company.

 

3.4 A “Change of Control” shall be deemed to have occurred as of the first day
that any one or more of the following conditions have been satisfied:

 

  (a) Any Person (other than those Persons in control of USB as of the Effective
Date, or other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or a corporation owned directly or
indirectly by the stockholders of USB in substantially the same proportions as
their ownership of stock of USB), who becomes the Beneficial Owner, directly or
indirectly, of securities of USB or FUSB representing thirty percent (30%) or
more of the combined voting power of USB or FUSB then outstanding securities; or

 

2



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

  (b) During any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board (and any new Director, whose election by USB stockholders
was approved by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors at the beginning of the period or whose
election or nomination for election was so approved, but excluding, for this
purpose any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board) cease for any reason
to constitute at least sixty percent (60%) thereof; or

 

  (c) The stockholders of USB and/or FUSB approve: (A) a plan of complete
liquidation of USB or FUSB; or (B) an agreement for the sale or disposition of
all or substantially all the assets of USB or FUSB; or (C) a merger,
consolidation or reorganization of USB or FUSB with or involving any other
corporation, other than a merger, consolidation or reorganization that would
result in the voting securities of USB or FUSB, as the case may be, outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) greater than 50% of the combined voting power of the voting securities
of USB or FUSB, as the case may be (or the surviving entity, or an entity which
as a result of such transaction owns USB or FUSB, as the case may be, or all or
substantially all of such Company’s assets either directly or through one or
more subsidiaries) outstanding immediately after such merger, consolidation, or
reorganization.

Provided, however, that in no event shall a Change of Control be deemed to have
occurred, with respect to the Director, if the Director is part of a purchasing
group which consummates the Change of Control transaction. The Director shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Director is an equity participant in the purchasing company or group (except
for (i) passive ownership of less than three percent (3%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change of Control by a majority of the non-employee Directors who were Directors
prior to the transaction, and who continue as Directors following the
transaction).

For purposes of this definition of Change of Control, the following terms have
the following meanings:

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (“Exchange Act”).

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).

 

3.5 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

3.6

“Disability” shall mean, if Director is covered by a Company-sponsored
disability policy, total disability as defined in such policy without regard to
any waiting period. If the Director is not covered by such a policy, Disability
means the Director suffering a sickness, accident or injury which, in the
judgment of a physician who is satisfactory to the Company, prevents the

 

3



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

  Director from performing substantially all of the Director’s normal duties for
the Company. As a condition to receiving any Disability benefits, the Company
may require the Director to submit to such physical or mental evaluations and
tests as the Board deems appropriate.

 

3.7 “Early Termination” shall mean Separation from Service before Normal
Retirement Age for reasons other than death, Disability, termination for Cause
or Separation from Service following a Change of Control.

 

3.8 “Early Termination Date” shall mean the month, day and year in which Early
Termination occurs.

 

3.9 “Effective Date” shall mean September 1, 2011.

 

3.10

“Normal Retirement Age” shall mean the Director’s Seventieth (70th) birthday.

 

3.11 “Normal Retirement Date” shall mean the later of Normal Retirement Age or
Separation from Service.

 

3.12

“Plan Year” shall mean a twelve-month period commencing on September 1st and
ending on the following August 31. The initial Plan Year shall commence on the
Effective Date.

 

3.13 “Separation from Service” shall mean that the Director has retired or
otherwise has a termination of service from the Company, which complies with the
definition of “Separation from Service” under Section 409A of the Code and any
and all Treasury regulations and guidance promulgated thereunder.

 

3.14 “Unforeseeable Emergency” shall mean, as defined under Section 409A of the
Code and any and all Treasury regulations and guidance promulgated thereunder, a
severe financial hardship to the Director resulting from an illness or accident
of the Director, the Director’s spouse, the Director’s beneficiary, or the
Director’s dependent (as defined in Section 152 of the Code, without regard to
Section 152(b)(1), (b)(2), and (d)(1)(B)); loss of the Director’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Director.

Article 4

Beneficiary

 

4.1 Beneficiary. The Director shall designate a beneficiary by filing a written
designation with the Company. The Director may revoke or modify the designation
at any time by filing a new designation. However, designations will only be
effective if signed by the Director and accepted by the Company during the
Director’s lifetime. The Director may change a Beneficiary designation at any
time by submitting a new form to the Company. Any such change shall follow the
same rules as for the original Beneficiary designation and shall automatically
supersede the existing Beneficiary form on file with the Company. The Director’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Director, or if the Director names a spouse as Beneficiary and
the marriage is subsequently dissolved.

 

4



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

4.2 Failure to Designate a Beneficiary. If Director dies with no Beneficiary
designation or without a valid Beneficiary designation on file with the Company,
all payments shall be made to the Director’s estate

 

4.3 Facility of Distribution. If the Company determines in its discretion that a
benefit is to be paid to a minor, to a person declared incapacitated, or to a
person incapable of handling the disposition of that person’s property, the
Company may pay such benefit to the guardian, legal representative or person
having the care or custody of such minor, incapacitated person or incapable
person. The Company may require proof of incapacity, minority or guardianship as
it may deem appropriate prior to distribution of the benefit. Any distribution
of a benefit shall completely discharge the Company from all liability under
this Agreement for such benefit.

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement if
Director’s service is terminated for Cause.

 

5.2 Suicide or Misstatement. The Company shall not pay any benefit under this
Agreement if the Director commits suicide within two (2) years after the date of
this Agreement. In addition, the Company shall not pay any benefit under this
Agreement if the Director has made any material misstatement of fact on any
application for life insurance purchased by the Company.

 

5.3 Competition after Termination of Service. The Company shall not pay any
benefit, or shall cease paying benefits, under this Agreement if the Director,
without the prior written consent of the Company, engages in, becomes interested
in, directly or indirectly, as a sole proprietor, as a partner in a partnership,
or as a substantial shareholder in a corporation, or becomes associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any other federally insured depository institution
headquartered or having a physical presence within a fifty (50) mile radius of
the office of the Company or its affiliates in which the Director was most
recently employed, which institution is, or may deemed to be, competitive with
any business carried on by the Company, within a period of two (2) consecutive
years following Separation from Service. In the event the Company determines
that the Director has violated the conditions of this Section 5.3 after
receiving benefits under this Agreement, the Director shall repay to the Company
an amount equal to the benefits paid hereunder, with interest computed at an
annual rate of eight percent (8%). In the event that the Company has a right to
recoup any benefits paid hereunder, the Company shall also have the right to
offset any other payments to be made to the Director by the Company, as allowed
by law. This Section 5.3 shall not be applicable in the case of Separation from
Service following a Change of Control nor shall it apply in the event the
Director is terminated by the Company without Cause (as defined in Section 3.3).

 

5



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

Article 6

Administration of Agreement

 

6.1 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under this Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of this
Agreement, including the employment of advisors and the delegation of
ministerial duties to qualified individuals.

 

6.2 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

  (a) Interpreting the provisions of this Agreement;

 

  (b) Establishing and revising the method of accounting for this Agreement;

 

  (c) Maintaining a record of benefit payments;

 

  (d) Establishing rules and prescribing any forms necessary or desirable to
administer this Agreement; and

 

  (e) performing any and all administrative duties under this Agreement.

 

6.3 Binding Effect of Decisions. The decision or action of the Company with
respect to any question arising out of or in connection with the administration,
interpretation and application of this Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon the
Director and the Company and their beneficiaries, survivors, executors,
successors, administrators and transferees.

Article 7

Claims and Review Procedures

 

7.1 Claims Procedure. A Director or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  7.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Company a written claim for the benefits.

 

  7.1.2 Timing of Company Response. The Company shall respond to such claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.

 

  7.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed; and

 

  (d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures.

 

6



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

7.2 Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

  7.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Company’s notice of denial, must file with
the Company a written request for review.

 

  7.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits.

 

  7.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

  7.2.4 Timing of Company Response. The Company shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

 

  7.2.5 Notice of Decision. The Company shall notify the claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based; and

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits.

Article 8

Amendments and Termination

 

8.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Director. However, the Company may amend this Agreement
to conform with written directives to the Company from its auditors or banking
regulators or to comply with legislative changes or tax law, including without
limitation, Section 409A of the Code and any and all Treasury regulations and
guidance promulgated thereunder.

 

7



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

8.2 Plan Termination Generally. The Company and Director may terminate this
Agreement at any time. The benefits hereunder shall be the amount the Company
has accrued with respect to the Company’s obligations hereunder, as of the date
of this Agreement is terminated. Except as provided in Section 9.13, the
termination of this Agreement shall not cause a distribution of benefits under
this Agreement. Rather, after such termination, benefit distributions will be
made at the earliest distribution event permitted under Article 1 herein.

 

8.3 Subsequent Changes to Time and Form of Payment. The Company may permit a
subsequent change to the time and form of benefit distributions in accordance
with the terms described as follows, provided that such change meets the
requirements of Section 409A of the Code:

 

  (1) the subsequent deferral election may not take effect until at least twelve
(12) months after the date on which the election is made;

 

  (2) the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

 

  (3) in the case of a payment made at a specified time, the election must be
made not less than twelve (12) months before the date the payment is scheduled
to be paid.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Director and the Company, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

 

9.2 No Guarantee of Service. This Agreement is not a contract for services. It
does not give the Director the right to remain in the service of the Company,
nor does it interfere with the Company’s right to discharge the Director. It
also does not require the Director to remain in the service of the Company nor
interfere with the Director’s right to terminate services at any time.

 

9.3 Non-Transferability. Neither the Director, his or her Beneficiary, nor his
or her legal representative shall have any rights to commute, sell, assign,
transfer, place a lien or other encumbrance upon, or otherwise convey the right
to receive any payments hereunder, which payments and the rights thereto are
expressly declared to be nonassignable and nontransferable. Any attempt to
assign, transfer or otherwise encumber the right to payments under this
Agreement shall be void and have no effect.

 

9.4 Tax Withholding. The Company shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

 

9.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of Alabama, except to the extent preempted by the laws of
the United States of America.

 

9.6

Unfunded Arrangement. The Director and his or her Beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The assets from which the Director’s benefits shall be paid shall at
all times be subject to the claims of the creditors of the Company; and the
Director shall have no right, claim or interest in any assets as to which
account is deemed to be invested or credited under this Agreement. The Company
shall not be obligated to fund its liabilities under this Agreement.
Notwithstanding the foregoing, the Company may establish a grantor trust or
purchase securities to assist it in meeting its obligations hereunder; provided,
however, that in no event shall any Director have any interest in such trust or
property other than as an unsecured general creditor. Further, the

 

8



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

  Company may purchase a life insurance policy on the life of the Director, and
such Director shall cooperate with such purchase by undergoing a medical
examination or taking such other action as may be necessary to put such
insurance into effect. Any life insurance on the Director’s life or other
informal funding asset is a general asset of the Company to which the Director
has no preferred or secured claim.

 

9.7 Reorganization. The Company shall not merge or consolidate into or with
another Company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.

 

9.8 Entire Agreement. This Agreement and the Schedule A hereto constitute the
entire agreement between the Company and the Director as to the subject matter
hereof. No rights are granted to the Director by virtue of this Agreement other
than those specifically set forth herein.

 

9.9 Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.

 

9.10 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

9.11 Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed, it shall be sent by United States certified mail, postage prepaid. The
date of such mailing shall be deemed the date of notice, consent or demand. With
respect to the Director, any notice, consent or demand shall be addressed to the
Director’s last known address as shown on the records of the Company. With
respect to the Company or the Board, any notice, consent or demand shall be
addressed to P.O. Box 249, Thomasville, Alabama 36784. Any party may change the
address to which notice is to be sent by giving notice of the change of address
in the manner aforesaid.

 

9.12 Restriction on Timing of Distribution. Solely to the extent necessary to
comply with Section 409A of the Code, distributions under this Agreement may not
commence earlier than six (6) months after a Separation from Service if,
pursuant to Section 409A of the Code, the Director is considered a “specified
employee.” In the event a distribution is delayed pursuant to this Section, the
originally scheduled distribution shall be delayed for six (6) months, and shall
commence instead on the first day of the seventh month following Separation from
Service. If payments are scheduled to be made in installments, the first six
(6) months of installment payments shall be delayed, aggregated, and paid
instead on the first day of the seventh month, after which all installment
payments shall be paid on their regular schedule. If payment is scheduled to be
paid in a lump sum, the lump sum payment shall be delayed and paid instead on
the first day of the seventh month.

 

9.13 Certain Accelerated Payments. The Company may accelerate a payment in the
situations described below, provided that such distribution meets the
requirements of Treasury Reg. Section 1.409A-3(j)(4).

 

9



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

  9.13.1 Distributions Upon Income Inclusion Under Section 409A of the Code.
Upon the inclusion of any amount in the Director’s income as a result of the
failure of this Agreement to comply with the requirements of Section 409A of the
Code, to the extent such tax liability can be covered by the amount the Company
has accrued with respect to the Company’s obligations hereunder, a distribution
shall be made as soon as is administratively practicable following the discovery
of such failure.

 

  9.13.2 Plan Terminations Under Section 409A of the Code. Notwithstanding
anything to the contrary in Section 8.2, if this Agreement terminates and
liquidates in the following circumstances, the Company will distribute the
amount the Company has accrued with respect to the Company’s obligations
hereunder, determined as of the date of the termination of this Agreement, to
the Director in a lump sum subject to the above terms:

 

  (a) The Company terminates and liquidates this Agreement within twelve
(12) months of the Company’s dissolution or with the approval of a bankruptcy
court, provided that the amounts deferred under this Agreement are included in
the Director’s gross income in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which this Agreement terminates and
liquidates; (ii) the first calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practicable;

 

  (b) The Company terminates and liquidates this Agreement within thirty
(30) days before or twelve (12) months after a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company as described in Section 409A(a)(2)(A)(v) of the
Code, provided that all arrangements sponsored by the Company after the change
in control event that are treated as having been deferred under a single plan
(as determined in accordance with Section 409A of the Code) are terminated and
liquidated with respect to each participant who experienced a change in control
event, so the Director and all participants in such arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within twelve (12) months of the termination and liquidation of the
arrangements; or

 

  (c) The Company terminates and liquidates, in addition to this Agreement, all
arrangements sponsored by the Company that would be aggregated with this
Agreement (as determined in accordance with Section 409A of the Code) if the
Director had deferrals of compensation under all of the arrangements, no
payments in liquidation of this Agreement are made within twelve (12) months of
the termination and liquidation but all payments are made within twenty-four
(24) months of the termination and liquidation, the Company does not adopt any
new arrangements that would be aggregated with this Agreement under Section 409A
of the Code if the Director participated in such arrangements at any time within
three (3) years following the date of such termination and liquidation, and the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company.

 

10



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

9.14 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
Treasury regulations and guidance promulgated thereunder, including such
regulations as may be promulgated after the Effective Date of this Agreement.

 

9.15 Financial Hardship. If an Unforeseeable Emergency occurs, the Director may
petition the Board to receive a distribution from this Agreement (a “Hardship
Distribution”). The Board in its sole discretion may grant such petition. If
granted, the Director shall receive, within sixty (60) days, a Hardship
Distribution from this Agreement only to the extent deemed reasonably necessary,
as defined under Section 409A of the Code, plus an amount necessary to pay taxes
or penalties reasonably anticipated to result from the distribution after taking
into account the extent to which such Unforeseeable Emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise or by
liquidation of the Director’s assets (to the extent the liquidation would not
itself cause severe financial hardship). In any event, the maximum amount which
may be paid out pursuant to this Section 9.15 is the amount the Company has
accrued with respect to the Company’s obligations hereunder, as of the day that
the Director petitioned the Board to receive a Hardship Distribution under this
Section 9.15. At the time of any Hardship Distribution, the amount the Company
has accrued with respect to the Company’s obligations hereunder shall be reduced
by the amount of the Hardship Distribution and the benefits to be paid under
Article 1 hereof shall reflect such reduced amount.

 

11



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

IN WITNESS WHEREOF, the Director and duly authorized representatives of the
Company have signed this Agreement as of the date indicated above.

 

DIRECTOR:    Company:    First United Security Bank

/s/ J. Lee McPhearson

   By  

/s/ Hardie B. Kimbrough

J. Lee McPhearson    Title  

Chairperson

   United Security Bancshares, Inc.    By  

/s/ Hardie B. Kimbrough

   Title  

Chairperson

 

12



--------------------------------------------------------------------------------

First United Security Bank

DIRECTOR RETIREMENT AGREEMENT

   LOGO [g264441g93l45.jpg]

 

BENEFICIARY DESIGNATION FORM

 

(    ) New Designation

(    ) Change in Designation

I,                                         , designate the following as
Beneficiary under the Agreement:

 

Primary:

 

          %

Name

Relationship

 

          %

Name

Relationship

 

 

Contingent:

 

          %

Name

Relationship

 

          %

Name

Relationship

 

Notes:

 

  •  

Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 

  •  

To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 

  •  

To name your estate as Beneficiary, please write “Estate of   [your name]_”.

 

  •  

Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.

 

Name:  

 

       Signature:  

 

     Date:                       

Received by the Plan Administrator [Company] this      day of         ,
2        

 

By:  

 

Title:  

 

 

13



--------------------------------------------------------------------------------

LOGO [g264441img1.jpg]

 

       Director Retirement Plan            Plan Year Reporting          Schedule
A   J. Lee McPhearson                              

Birth Date: 10/6/1953

Plan Effective Date: 9/1/2011

Normal Retirement: 10/6/2023, Age 70

Normal Retirement Payment: Monthly for 10 Years

     Early Termination
Annual Benefit 3
Amount Payable at
Normal Retirement Age      Disability
Annual Benefit 3
Amount Payable at
Normal Retirement Age      Change in Control
Annual Benefit 3
Amount Payable at
Normal Retirement Age      Pre-retire.
Death
Benefit
Annual 3
Benefit        Discount     Benefit      Accrual            Based on           
Based on            Based on      Based on   Values    Rate     Level 2     
Balance      Vesting     Accrual      Vesting     Benefit      Vesting    
Benefit      Benefit  

as of

   (1)     (2)      (3)      (4)     (5)      (6)     (7)      (8)     (9)     
(10)  

Aug 2012 1

     6.00 %      12,360         5,419         100.00 %      1,401         100 % 
    12,360         100 %      17,109         17,109   

Aug 2013

     6.00 %      12,731         11,355         100.00 %      2,766         100
%      12,731         100 %      17,109         17,109   

Aug 2014

     6.00 %      13,113         17,872         100.00 %      4,101         100
%      13,113         100 %      17,109         17,109   

Aug 2015

     6.00 %      13,506         25,045         100.00 %      5,413         100
%      13,506         100 %      17,109         17,109   

Aug 2016

     6.00 %      13,911         32,965         100.00 %      6,710         100
%      13,911         100 %      17,109         17,109   

Aug 2017

     6.00 %      14,329         41,742         100.00 %      8,003         100
%      14,329         100 %      17,109         17,109   

Aug 2018

     6.00 %      14,758         51,519         100.00 %      9,304         100
%      14,758         100 %      17,109         17,109   

Aug 2019

     6.00 %      15,201         62,483         100.00 %      10,629         100
%      15,201         100 %      17,109         17,109   

Aug 2020

     6.00 %      15,657         74,901         100.00 %      12,001         100
%      15,657         100 %      17,109         17,109   

Aug 2021

     6.00 %      16,127         89,184         100.00 %      13,459         100
%      16,127         100 %      17,109         17,109   

Aug 2022

     6.00 %      16,611         106,102         100.00 %      15,082         100
%      16,611         100 %      17,109         17,109   

Aug 2023

     6.00 %      17,109         127,784         100.00 %      17,109         100
%      17,109         100 %      17,109         17,109    Starting September 1,
2023, only interest is accrued   

Oct 2023

     6.00 %      17,109         129,065         100.00 %      17,109         100
%      17,109         100 %      17,109         17,109   

October 6, 2023 Retirement; November 1, 2023 First Payment Date

 

1 

The first line reflects 12 months of data, September 2011 to August 2012.

2 

The benefit amount is based on a $12,000 beginning benefit, inflating at 3% each
year to $17,109 at normal retirement.

3 

The annual benefit amount will be distributed in 12 equal monthly payments for a
total of 120 monthly payments.

* IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT
AMOUNT BASED ON THE DATE OF THE EVENT.